Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-10, and 13 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Snay et al. (US 2009/0118577).
Regarding Claim 1, Snay discloses:
An endoscope (Fig. 1A)
with a shaft (2) (1) that is designed as a flexible or rigid elongated hollow body, 
with a distal end (6) (distal end 5 in Fig. 7) and a proximal end (5) (proximal end 3 in Fig. 7) of the shaft (2), 
with a main body (3) (shown in Fig. 1a as element 7) which houses the shaft (2) on its proximal end (5) (see Fig. 1a), 
with an image guide (7) (optical imaging fibers in Paragraph 0063) and a working channel (10) (channel 2 shown in Fig. 7-9) which extend through the shaft (2) (shown in Figs. 7-9; also see Fig. 1a showing the ports on the main body for entrance into the channel), 
wherein the working channel (10) receives an instrument (channel 2 is described as a working channel, see Paragraph 0064), 
with a distal end (11) of the working channel (10) which is located in the area of the distal end (6) of the shaft (2) (distal end of channel extends to the distal end of the shaft as seen in Fig. 7), 
with a proximal end (12) of the working channel (10) which is located in or on the main body (3) (shown in Figs. 7-9 and also in Fig. 1a with the channel extending to the ports on the main body), 
wherein the cross-section of the working channel (10) is circular at its proximal end (12) (Fig. 8 shows the circular cross-section) and non-circular at its distal end (11) (Fig. 9 shows the non-circular cross section), and 
wherein the working channel (10) has a transitional area (18) (6 described in Paragraph 0064) in which the circular cross-section transitions into the non-circular cross-section.

Regarding Claim 2, Snay further discloses wherein the cross-section area of the working channel (10) is larger at the proximal end (12) than at the distal end (11) (see Paragraph 0064 indicating that the cross section at the proximal end is 0.148 inches compared to 0.139 inches at the distal end).

Claim 4, Snay further discloses wherein the working channel (10) has a continuous circular cross-section with a constant cross-section area between the transitional area (18) and the proximal end (12) (as described in Paragraph 0064, the device is configured to have a circular cross-section until reaching transition zone 6 where it tapers to the oblong shape at the distal end).

Regarding Claim 5, Snay further discloses wherein the transitional area (18) is generally conical or tapered (see Paragraph 0064 indicating that the transition zone is tapered).

Regarding Claim 7, Snay further discloses wherein the non-circular cross-section area (17) of the working channel (10) has a greatest diameter and a smallest diameter at its distal end (11), and wherein the greatest diameter is smaller than or equal to the diameter of the circular cross-section area (16) of the working channel (10) at its proximal end (12) (see Paragraph 0064 indicating that the cross section at the proximal end is 0.148 inches compared to 0.139 inches at the distal end).

Regarding Claim 8, Snay further discloses wherein the center point of the non-circular cross-section area (17) of the working channel (10) at its distal end (11) corresponds to the point of intersection from the greatest diameter and the smallest diameter (see Fig. 9 showing the intersection of the two diameters where the smallest diameter is between the two vertical lines including the central axis).

Claim 9, Snay further discloses wherein the working channel (10) has a first working channel longitudinal axis (19) in its section with non-circular cross-section that extends through the center points of the non-circular cross-section areas (17) (the central axis extending through the oval shown in Fig. 9), and wherein the working channel (10) has a second working channel longitudinal axis (20) in its section with circular cross-section that extends through the center points of the circular cross-section areas (16) (the central axis extending through the center of the circle in Fig. 8).

Regarding Claim 10, Snay further discloses wherein the extension of the first working channel longitudinal axis (19) coincides with the second working channel longitudinal axis (20) (as seen in Fig. 7, the two axis coincide in that the oval portion is central relative to the circular portion; a single axis runs through both central lines).

Regarding Claim 13, Snay further discloses wherein the non-circular cross-section at the distal end of the working channel is oval (see Fig. 9 showing the oval).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Snay et al. (US 2009/0118577) in view of Surti et al. (US 9,119,531).
Snay discloses the invention substantially as claimed as stated above.
Regarding Claims 3, 6, and 11, Snay does not explicitly disclose wherein the section of the working channel (10) that extends beyond the main body (3) into the shaft (2) has a continuous non-circular cross-section with a constant cross-section area; wherein the transitional area (18) is located in the main body (3); and wherein the extension of the first working channel longitudinal axis (19) is parallel to the second working channel longitudinal axis (20) and has a distance `a` from the second working channel longitudinal axis (20), wherein a is not zero.  Surti teaches placing the transition portion at the main body (se Fig. 3 with the transition zone of accessory channel 106 in the proximal handle portion).  Making such a modification means that the channel that extends past the main body is also beyond the transitional area and no longer changes shape.  Also, as seen in Surt’s Fig. 3, the channel 106 is offset at the handle portion such that the longitudinal axes of the two portions (circular and non-circular) are parallel at a non-zero distance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Snay’s device to include Surti’s location for the transitional area.  Such a modification allows for a smaller diameter device for entry into small diameter portions of a patient.

Regarding Claim 12, Snay and Surti do no explicitly disclose wherein the distance `a` is less than or equal to the difference from half of the diameter of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795